     3:19-cr-00302-JMC        Date Filed 01/06/21      Entry Number 243        Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

UNITED STATES OF AMERICA                     :     CRIMINAL NO.: 3:19-CR-00302-JMC-2
                                             :
      vs.                                    :
                                             :         ORDER TERMINATING
RONDA MICHELLE BARKER                        :     DEFENDANT’S PARTICIPATION IN
                                                       THE BRIDGE PROGRAM



               On March 4, 2020, defendant was accepted as a participant in the BRIDGE
Program under which program the defendant’s compliance with the terms of supervision is
overseen by the BRIDGE Program Team. Defendant has successfully completed all phases of
the program and graduated on January 6, 2021. The BRIDGE Program Team, including the
undersigned United States District Judge, has determined that defendant’s participation in the
BRIDGE Program should be ended.


               IT IS ORDERED that upon successful completion of all phases of the BRIDGE
Program, defendant’s participation in the Program is hereby ended.




                                                    s/J. Michelle Childs
                                                    HONORABLE J. MICHELLE CHILDS
                                                    UNITED STATES DISTRICT JUDGE


January 6, 2021
Columbia, South Carolina
